DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities:
A.	The disclosure (page 8, line 27) states “… a eutectic alloy that is from 62 weight (wt.) % to 95 wt. % gallium, 5 wt. % to 22 wt. % indium, and 0 wt.% to 16 wt. % indium…”.
  	However, the element indium is repeated twice, missing a third element of the alloy. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5 wt. % to 22 wt. % indium, and 0 wt.% to 16 wt. % indium…”. 
	However, from the claim language above, the element indium is repeated twice, missing a third element of the alloy? It is unclear to determine a composition of the alloy including all of the constituents. 
 
	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1- 4, 8, 11 and 12, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US Pat. Appln. Pub. 2003/0183909) in view of Yamashita (US Pat. 6501175).

a substrate (108 in Fig. 6; para 0025);
a die (device 102 in Fig. 6; para 0025), comprising a first/bottom surface and a second/top surface opposite the first surface, the first surface facing a surface of the substrate, the die having a perimeter defined by a width and a length (see the width of 102 shown in a cross-section in Fig. 6); 
a layer comprising an underfill (114 in Fig. 6; para 0025), the layer at least between the substrate and the die, the layer including a portion extending beyond the perimeter of the die;
a heat spreader/HS (heat dissipating device 124 in Fig. 6; para 0026) comprising a thermally conductive material (TCM), the heat spreader including a top plate, wherein the top plate and layer at least partly define a chamber (for example, see a space/gap 146 in Fig. 6; para 0028) above the second surface of the die; and 
a material comprising a liquid phase TCM (see thermal interface material 154 in Fig. 6; para 0029-0031) within the chamber     
(Fig. 6).
Chiu does not explicitly teach the layer (underfill) comprising a polymer. 
	Yamashita teaches an ICP having a underfill comprising conventional sealing resin/polymer (11 in Fig. 1A-C; col. 5, line 9).
	Chiu and Yamashita are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chiu, because they are from the same field of endeavor.


Regarding claims 2-3, Chiu and Yamashita teach substantially the entire claimed structure as applied to claim 1 above, wherein Yamashita teaches: a) a topmost surface of the layer comprising polymer being substantially coplanar with the second surface of a chip (see 11 and 2 respectively in Fig. 1A-C; col. 5, lines 1-10), but fail to teach: b) the layer comprising polymer extending at least 100 microns beyond the perimeter of the die.
	The determination and selection of parameters including dimensions (width, length, thickness, surface area, etc.) and a shape/profile (a plan view, a cross-sectional view, a curvature, etc.) of an underfill resin/polymer, an encapsulant/molding compound, an adhesive, a die/chip, a substrate, connectors/bumps, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength, reduced bonding defects/stress and higher reliability.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations a)-b), as taught by Yamashita, so that the bonding/adhesion and the reliability can be enhanced and the stress/bonding defects can be reduced in Chiu’s ICP. 
	


Regarding claim 8, Chiu and Yamashita teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiu teaches the top plate of the HS defines a first hole and a second hole (see vents 136 and 144 respectively in Fig. 6; para 0027-0029).
 
Regarding claims 11-12 respectively, Chiu and Yamashita teach substantially the entire claimed structure as applied to claim 1 above, wherein Chiu teaches the ICP comprising conventional motherboard and a computing device respectively (see 182 and 180 respectively in Fig. 8; para 0033).

5.	Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US Pat. Appln. Pub. 2003/0183909), Yamashita (US Pat. 6501175) and further in view of Calmidi et al., (US Pat. 6665186, hereinafter Calmidi).

Regarding claim 7, Chiu and Yamashita teach substantially the entire claimed structure as applied to claim 1 above, except the liquid phase TCM having a TC of at least 15 Watts/meter-Kelvin.

Chiu, Yamashita and Calmidi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Yamashita and Chiu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the liquid phase TCM having a TC of at least 15 Watts/meter-Kelvin, as taught by Calmidi, so that the thermal performance and reliability can be enhanced in Yamashita and Chiu’s ICP. 

Regarding claims 9-10, Chiu and Yamashita teach substantially the entire claimed structure as applied to claim 1 above, except: a) one or both of the first hole
and the second hole are filled with a polymer, or b) the first hole and the second hole are filled with a solder.
Calmidi teaches an ICP having a variety of liquid metal TCM, wherein  a configuration of the liquid fill has a plurality of holes including vent holes which are sealed/plugged as required using conventional bonding/sealing materials including an epoxy/polymer, an adhesive/solder, etc., (see 30, 38 in Fig. 5-6; col. 4, lines 50-67) to  simplify handling and filling of the TCM without leakage, as required.  
Chiu, Yamashita and Calmidi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Calmidi, so that the filling and handling of the TCM can be simplified without any leakage in Yamashita and Chiu’s ICP. 
	 
6.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US Pat. Appln. Pub. 2003/0183909) in view of Calmidi et al., (US Pat. 6665186, hereinafter Calmidi).

Regarding claim 13, Chiu discloses an integrated circuit package (ICP), comprising:
a substrate (108 in Fig. 6; para 0025);
a die (device 102 in Fig. 6; para 0025), comprising a first/bottom surface and a second/top surface opposite the first surface, the first surface facing a surface of the substrate, the die having a perimeter defined by a width and a length (see the width of 102 shown in a cross-section in Fig. 6, the length not shown in Fig. 6); 
a layer comprising a first layer, comprising an underfill (114 in Fig. 6; para 0025), the layer at least between the substrate and the die, the layer including a portion extending beyond the perimeter of the die; and 
a heat spreader/HS (heat dissipating device 124 in Fig. 6; para 0026) comprising a thermally conductive material (TCM), the heat spreader including a top plate, 
(Fig. 6).
Chiu does not teach: a) the first layer (underfill) comprising a polymer, and b) a second layer comprising a polymer over the portion of the first layer and between the portion of the first layer and the HS.
 	Calmidi teaches an ICP having: a) an underfill comprising conventional resin/polymer (20 in Fig. 1; col. 4, line 32), and b) a second adhesive/sealing layer (see 10 between 20 and 16 in Fig. 1) comprising a conventional polymers including silicone, elastomers, etc., (see col. 4, lines 30-35, col. 3, lines 40-45) over a portion of a first underfill polymer layer and between the portion of the first layer and a HS.
	Chiu and Calmidi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chiu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Calmidi, so that the bonding/adhesion and the reliability can be enhanced in Chiu’s ICP. 

Regarding claims 14-16 respectively, Chiu and Calmidi teach substantially the entire claimed structure as applied to claim 13 above, wherein:

- b) Calmidi teaches a variety of liquid metal TCM including low-melting alloys of gallium, indium, tin, etc., having a melting transition temperature of less than 20°C (see Table 1-col. 2) providing enhanced thermal performance and reliability; and 
- c) Calmidi teaches the HS being in contact with the second layer (see 16 and 10 respectively in Fig. 1). 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Calmidi, so that the thermal performance and reliability can be enhanced in Chiu’s ICP. 

Regarding claim 17, Chiu and Calmidi teach substantially the entire claimed structure as applied to claim 13 above, except: a) the chamber has a height of at least 10 microns from the second surface of the die to an underside of the top plate of the HS. 
The determination and selection of parameters including dimensions (width, length, thickness, spacing/gaps between surfaces of various components, chamber volume, etc.) and a shape/profile (a plan view, a cross-sectional view, a curvature, etc.) of an underfill resin/polymer, an encapsulant/molding compound, an adhesive, a spacing between a die/chip and a HS/substrate, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength, thermal performance and higher reliability.  
. 
	
7.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US Pat. Appln. Pub. 2003/0183909) in view of Yamashita (US Pat. 6501175) and Di Stefano (US Pat. 8987891).

Regarding claim 18, Chiu discloses an integrated circuit package (ICP), comprising:
a substrate (108 in Fig. 6; para 0025);
a die (device 102 in Fig. 6; para 0025), comprising a first/bottom surface and a second/top surface opposite the first surface, the first surface facing a surface of the substrate, the die having a perimeter defined by a width and a length (see the width of 102 shown in a cross-section in Fig. 6); 
a layer comprising an underfill (114 in Fig. 6; para 0025), the layer at least between the substrate and the die, the layer including a portion extending beyond the perimeter of the die;
a heat spreader/HS (heat dissipating device 124 in Fig. 6; para 0026) comprising a thermally conductive material (TCM), the heat spreader including a top plate, wherein the top plate and layer at least partly define a chamber (for example, see a space/gap 146 in Fig. 6; para 0028) above the second surface of the die;
the top plate defines a first hole and a second hole (see vents 136 and 144 respectively in Fig. 6; para 0027-0029); and 
a material comprising a liquid phase TCM (see thermal interface material 154 in Fig. 6; para 0029-0031) within the chamber     
(Fig. 6).
Chiu does not teach: a) the layer (underfill) comprising a polymer, and b) a circulation system comprising a pump, an input conduit, and an output conduit, wherein the input conduit is connected to the first hole and the output conduit is connected to the second hole. 
	a) Yamashita teaches an ICP having a underfill comprising conventional sealing resin/polymer (11 in Fig. 1A-Cl col. 5, line 9).
	b) Di Stefano teaches an ICP including a HS comprising a conventional circulation system including a pump, an input/output conduit, wherein the input/output conduit are connected to the respective first and the second hole (see 168, tubings 132/134 and ports 142/144 respectively in Fig. 7; col. 8, lines 20-35). 
Chiu, Yamashita and Di Stefano are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Chiu, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Yamashita and Distefano, so that the bonding/adhesion, thermal performance and reliability can be enhanced in Chiu’s ICP. 

Regarding claim 19, Chiu, Yamashita and Di Stefano teach substantially the entire claimed structure as applied to claim 18 above, except: a) the chamber has a height of at least 100 microns from the second surface of the die to an underside of the top plate of the HS. 
The determination and selection of parameters including dimensions (width, length, thickness, spacing/gaps between surfaces of various components, chamber volume, etc.) and a shape/profile (a plan view, a cross-sectional view, a curvature, etc.) of an underfill resin/polymer, an encapsulant/molding compound, an adhesive, a spacing between a die/chip and a HS/substrate, etc., in Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve improved adhesion/bonding strength, reduced bonding defects/stress and higher reliability.  
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitation a),   so that the thermal performance and reliability can be enhanced and the desired volume of the TCM can be provided in Yamashita, Di Stefano and Chiu’s ICP. 
	     
Regarding claim 20, Chiu and Yamashita and Di Stefano teach substantially the entire claimed structure as applied to claim 18 above, wherein Di Stefano further teaches the ICP including a heat exchanger (166 in Fig. 7; col. 8, line 33). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NITIN PAREKH/Primary Examiner, Art Unit 2811